MEMORANDUM **
Jesus Gonzalo Hernandez-Durazo appeals from the district court’s judgment *704and 36-month sentence imposed following his guilty-plea conviction for possession with intent to distribute less than 50 kilograms of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Hernandez-Durazo’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Hernandez-Durazo filed a pro se supplemental brief. The Government did not file an answering brief.
We have reviewed the briefs and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *704cotarts of this circuit except as provided by 9th Cir. R. 36-3.